DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 21-22 in the reply filed on 06 May 2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
i.	Claims 6 and 10, “shaping device”, which has been interpreted as a shaping mold having a first part with apertures and a second part, and equivalents thereof. See Applicant’s Published Application (paragraph 41).
ii.	Claim 8, “transfer device”, which has been interpreted as a moving belt, and equivalents thereof. See Applicant’s Published Application (paragraphs 43-44).
iii.	Claim 21, “mixing device”, which has been interpreted as a mixer, and equivalents thereof. See Applicant’s Published Application (paragraph 42).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Additional claim limitations which are not interpreted under 35 USC 112(f) may be listed here at the examiner’s discretion for clarity of the claim interpretation. Such claim limitations are:
iv.	Claim 3, “energy generator”, which has not been interpreted under 35 USC 112(f) because this terminology would have been understood by the person of ordinary skill in the art as a name for a broad class of structures which generate energy waves.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1-10 and 21-22 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 1, the preamble “to form” should be --of forming-- to correct the grammar. Corresponding changes should be made in each of the dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the preamble recites forming plural insulators. However, the body of the claim only recites the formation of an insulator, making it unclear if plural insulators are formed. The examiner suggests --A method of forming an automobile vehicle acoustic insulator,-- in the preamble of claim 1. Naturally, a corresponding change is required in the preamble of each dependent claim.
	Regarding claim 1, the phrase “comprising stages including” is confusing because it is not clear if a stage should be interpreted as a positive step, or instead, should be interpreted as functional language directed to achieving a particular result. Additionally it is unclear if “comprising” or “including” is the transitional phrase which separates the preamble from the body of the claim. The examiner suggests --A method of forming an automobile vehicle acoustic insulator, comprising:--. Naturally, a corresponding change is required in the preamble of each dependent claim. Additionally, the term “stage” is used in several dependent claims and should be deleted with any necessary additional changes to correct the grammar in view of this change.
	Regarding claim 6, there is no previously recited step of removing the semi-solid mass from the mold. To the extent that “after removing the semi-solid mass from the mold” is attempting to reference such a previously recited step, there is no antecedent basis for this removing step.
	Regarding claim 6, as noted above in the claim interpretation section, the shaping device has been interpreted as a shaping mold having a first part with apertures and a second part, and equivalents thereof. Claim 6 recites a first part of the shaping device having second apertures, but not a second part. Accordingly, claim 6 recites some, but not all, of the disclosed structure which is sufficient to perform the function of shaping. It is unclear how the recitation of some but not all of the disclosed structure affects the above noted interpretation of shaping device under 35 USC 112(f).
	Regarding claim 7, there is no previous indication that the polymeric fibers include first and second fibers. Accordingly, “the polymeric fibers including a first fiber . . . and a second fiber . . .” lacks antecedent basis. The examiner suggests more clearly indicating that the polymeric fibers comprise the recited first and second fibers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada (US 2019/0376280).
	Regarding claim 1, Yamada teaches a method of forming automobile vehicle acoustic insulators (paragraph 16). The acoustic insulators of Yamada are considered capable of being used in an automobile and thus satisfy this claimed intended use. Yamada teaches forming a fiber mass into a semi-solid mass by adding polymeric fibers and a water volume (paragraphs 15 and 23-25); generating energy waves to internally heat the semi-solid mass (paragraphs 15 and 32-34); and expelling a portion of the water volume to create a finished part defining an acoustic insulator (paragraph 34). It is clear from the teaching in Yamada of vaporizing moisture and ventilation with the air vents of the mold lid that a portion of the water volume is expelled in the form of steam.
	Regarding claim 2, Yamada clearly teaches this additional limitation.
	Regarding claim 5, Yamada teaches apertures in a lid member of a mold to provide the claimed outflow paths (paragraphs 31-34). A lid is considered a mold perimeter wall since it is positioned along the perimeter of the fibrous material which forms the acoustic insulator. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claims 1-2 above, and further in view of Gross (US 7918313).
	Regarding claim 1, in the rejection above, the acoustic insulator of Yamada was taken to satisfy the claimed automobile vehicle acoustic insulator. Here, Gross is further applied to suggest this limitation. It is clear from Gross that molded fibrous acoustic insulators may be configured for use in automotive vehicles (Abstract; column 1, lines 30-68; column 7, lines 44-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Yamada because one of ordinary skill in the art would have been motivated to provide a fibrous molded acoustic insulator useful in automotive applications as suggested by the above noted teachings of Gross.
	Claims 2 and 5 are satisfied for the reasons provided above.
	Regarding claim 7, Yamada teaches the use of first fibers having a melting point low enough for bonding upon activation by heating (paragraphs 15, 25 and 35). Yamada teaches cellulosic second fibers (paragraph 23). Cellulosic fibers are not considered to have a melting point. However, Gross suggests higher melting polymeric second fibers as a alternative to cellulose fibers in the manufacture of bonded acoustic insulators (column 7, lines 44-55; column 9, lines 16-17 and 58-67; column 19, lines 24-34; column 23, lines 49-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use higher melting second fibers in Yamada because one of ordinary skill in the art would have been motivated to use known suitable second fibers for acoustic insulators, as suggested by the above noted teachings of Gross.
	Regarding claim 21, Yamada suggests polyethylene binder first fibers (paragraphs 15 and 25), as does Gross (column 9, lines 29-30). Polyethylene has a melting point below 150°C. Gross suggests polyester, such as polyethylene terephthalate (PET), second fibers. PET has a melting point of about 260°C. Accordingly, these limitations are satisfied by the fibers suggested by Yamada in view of Gross. Gross suggests predefined weight percentages of each fiber type (column 9, lines 45-53 and column 3, line 26-30), which naturally corresponds to predefined volumes. As to a mixing device, Yamada teaches mixing the fibers (paragraphs 15 and 36) and Gross suggests blending the fibers (column 28, lines 8-10). While not explicitly recited by Yamada or Gross, it is well known to perform such mixing or blending in a mixer. Official Notice is taken with regard to well known mixing or blending of fibers in a mixer to achieve desired fiber mixtures or blends. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix predefined volumes of the fibers in the claimed mixing device because one of ordinary skill in the art would have been motivated to use predetermined weight ratios which naturally correspond to predefined volumes of fibers to provide suitable products in accordance with the teachings of Gross and to mix or blend the fibers using well known suitable mixers.

Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Gross as applied to claims 1-2, 5, 7 and 21 above, and further in view of Aoki (US 5344595).
	Regarding claim 3, while Yamada teaches microwave heating, Yamada does not recite moving the fiber mass and mold into an energy generator such as a microwave heater before generating the energy waves such as microwaves. However, it is known to subject a fiber mass in a mold to microwave heating in this manner. See Aoki (Figure 1; column 3, lines 8-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to this limitation in the modified method of Yamada because one of ordinary skill in the art would have been motivated to suitably apply the microwave heating taught by Yamada in a known manner as suggested by Aoki.
	Claim 4 is satisfied for the reasons provided above.
	Regarding claim 5, in the rejection of claim 5 above, the lid member of Yamada having perforations was taken to satisfy the mold perimeter wall. Here Aoki is applied to satisfy this limitation. It is clear from Aoki that side walls of the mold may also have perforations to provide the necessary vents for allowing evaporating water to flow therethrough during microwave heating (Figures 1-2; column 3, lines 8-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified method of Yamada because one of ordinary skill in the art would have been motivated to provide known suitable venting as suggested by the teachings of Aoki.
	Regarding claim 8, the claimed moving on a transfer device is satisfied by the moving belt of Aoki which transports the mold through the microwave heater as applied above. Naturally, the mold having the fiber mass is then placed on a surface after microwave heating, and any such surface satisfies a drying surface. The mere recitation of a drying surface does not require a step of drying.

Allowable Subject Matter
Claims 6, 9-10 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 6, 9-10 and 22, the closest prior art of record is applied above. In combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the additional limitations recited in these dependent claims.
	Vorenkamp (US 2019/0240926) is cited of interest for teaching a method of forming an automotive acoustic insulator from a wet mixture of fibers with a step of expelling water (paragraphs 9, 43 and 67). However Vorenkamp does not teach or suggest the above noted allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745